Citation Nr: 0912062	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-05 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether a claim of entitlement to service connection for 
adult situational maladjustment disorder should be reopened 
or reconsidered.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to February 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in February 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folders.


FINDINGS OF FACT

1.  In an unappealed May 1970 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
adult situational maladjustment disorder.  

2.  The subsequently received service records are either 
duplicative of evidence previously of record or are not 
relevant to the Veteran's claim.

3.  The other evidence associated with the claims files 
subsequent to the May 1970 RO decision does not relate to an 
unestablished fact necessary to substantiate the claim; is 
cumulative or redundant of evidence already of record; or 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

The criteria for reconsidering or reopening the Veteran's 
claim for service connection for adult situational 
maladjustment disorder have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with Kent-compliant notice, by 
letter mailed in November 2005.  Although the Veteran was not 
provided notice with respect to the disability-rating or 
effective-date element of the claim until March 2006, after 
the initial adjudication of the claim, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that reopening of the claim is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.



Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Notwithstanding any other section in this part, at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section.  Such records include, but are not limited to: (i) 
Service records that are related to a claimed in-service 
event, injury, or disease, regardless of whether such records 
mention the veteran by name, as long as the other 
requirements of paragraph (c) of this section are met; (ii) 
Additional service records forwarded by the Department of 
Defense or the service department to VA any time after VA's 
original request for service records; and(iii) Declassified 
records that could not have been obtained because the records 
were classified when VA decided the claim.  38 C.F.R. 
§ 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records 
that VA could not have obtained when it decided the claim 
because the records did not exist when VA decided the claim, 
or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from any other official source.  
38 C.F.R. § 3.156(c)(2).

Analysis

The Veteran was initially denied service connection for adult 
situational maladjustment in a May 1970 rating decision.  The 
Veteran is seeking to reopen his claim for service connection 
for this condition.

The pertinent evidence of record at the time of the May 1970 
rating decision consisted of the Veteran's service treatment 
and personnel records and a VA examination report from May 
1970.  The Veteran's service treatment records indicate that 
the Veteran was diagnosed with chronic, moderate adult 
situational maladjustment manifested by anxiety, anger, use 
of projection denial, isolation as ego defenses, 
punctiliousness, compulsivity, and litigiousness.  His 
stressor was routine military duty.  The May 1970 VA 
psychiatric examination resulted in a diagnosis of paranoid 
personality in a compulsive person and ruled out a diagnosis 
of paranoid schizophrenia.  The RO denied service connection 
for adult situational maladjustment because constitutional or 
developmental abnormalities were not disabilities under the 
law.

Since the May 1970 rating decision, additional service 
personnel records that are not relevant to the Veteran's 
claim were received.  In addition, duplicate copies of 
service medical and personnel records that were already of 
record were submitted.  

Medical records pertaining to post-service treatment and 
evaluation of the Veteran have also been added to the record 
but they are not material because none of these records show 
that the Veteran was found to have an adult situational 
maladjustment disorder.  The Veteran's testimony and 
statements have also been added to the record.  The veteran 
stated during the hearing before the undersigned that he has 
not received any post-service treatment for a situational 
disorder.  He believes that he should be compensated for the 
situational disorder because it began in service.  He 
acknowledged that the currently diagnosed post-traumatic 
stress disorder for which he is receiving workers 
compensation is due to a post-service stressor, but he 
believes that he should be awarded compensation for the 
psychiatric problems that existed prior to the development of 
his PTSD.  While the Veteran's statements are to some extent 
new, they are not sufficient by themselves or in the context 
of the evidence previously of record to establish a 
reasonable possibility of a different outcome.  In this 
regard, the Board notes that as a lay person the Veteran is 
not competent to render a psychiatric diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  The post-service records 
prepared by persons who are competent to render a psychiatric 
diagnosis are completely negative for a diagnosis of adult 
situational maladjustment disorder.  

The Board is sympathetic to the Veteran's claim and 
recognizes the sincerity of his belief that he is entitled to 
compensation for the situational maladjustment disorder 
diagnosed in service.  The Board, however, is obligated to 
decide cases based on the evidence before it rather than on 
such factors.  The evidence received since the May 1970 
rating decision is cumulative or duplicative of the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim, or is not 
sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, it is not new and 
material, and reopening the claim is not in order.

In this decision, the Board has only addressed the Veteran's 
adult situational maladjustment disorder.  The post-service 
medical evidence shows that other psychiatric disorders have 
been diagnosed.  If the Veteran believes that he is entitled 
to service connection for any of those disorder, he should 
file a claim with the RO specifying the disorder or disorders 
for which service connection is sought.


							(CONTINUED ON NEXT PAGE)


ORDER

Reconsideration or reopening of the claim for service 
connection for adult situational maladjustment disorder is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


